Case: 14-13267    Date Filed: 02/20/2015    Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13267
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:03-cr-00065-PGB-GJK-9


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JOHN C. PATTERSON,

                                                               Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (February 20, 2015)

Before MARCUS, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      John C. Patterson, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his “Motion to Compel for Specific Performance of Plea

Agreement or Withdraw[a]l of Guilty Plea,” which he filed under the Mandamus
                 Case: 14-13267       Date Filed: 02/20/2015        Page: 2 of 2


Act, 28 U.S.C. § 1361. Patterson claimed that the government breached a plea

agreement he signed in 2003. The district court denied relief, concluding that

Patterson was not entitled to mandamus because he had an adequate alternative

remedy to pursue his claim. 1 We affirm.

       We review for abuse of discretion the district court’s denial of a writ of

mandamus. See In re Stewart, 641 F.3d 1271, 1275 (11th Cir. 2001) (per curiam).

Mandamus is appropriate only if, among other things, no other adequate remedy is

available. Cash v. Barnhart, 327 F.3d 1252, 1258 (11th Cir. 2003) (per curiam).

Patterson had several remedies. He could have raised his breach-of-plea-

agreement claim on direct appeal. See United States v. Copeland, 381 F.3d 1101,

1104–05 (11th Cir. 2004). Or he could have raised it in a 28 U.S.C. § 2255

motion. See United States v. Al-Arian, 514 F.3d 1184, 1191 (11th Cir. 2008) (per

curiam). He did neither. For that reason, the district court did not abuse its

discretion in denying mandamus.

       AFFIRMED.




1
  The district court alternatively construed Patterson’s filing as a 28 U.S.C. § 2255 motion and
dismissed it as successive. Patterson has neither obtained a certificate of appealability on this
issue nor argued that it was error. We thus consider only the district court’s dismissal under
§ 1361.
                                                 2